ON MOTION
CLEVENGER, Circuit Judge.

ORDER

Keith Russell Judd (1) moves for three-judge review of a one-judge order pursuant to Fed. Cir. R. 27(1), (2) moves for reconsideration of the court’s September 21, 2004 order denying his motion for leave to proceed in forma pauperis, and (3) submits documents requesting other various relief.
The court’s September 21, 2004 order stated that Judd’s mandamus petition would be dismissed if he did not pay the filing fee. Judd has failed to pay the $250 filing fee as required by the court’s previous order.
Accordingly,
IT IS ORDERED THAT:
(1) Judd’s motion for three-judge review of the court’s September 21, 2004 order is granted.
(2) Judd’s motion for reconsideration is denied.
(3) Judd’s petition for a writ of mandamus is dismissed for failure to pay the filing fee.
(4) Unless Judd pays the $250 filing fee, all further submissions from Judd will be placed in the file without response.
(5) All pending motions are moot.